Citation Nr: 1709117	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left eyelid injury (left eye disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from September 1943 to February 1946.

This matter is on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran initially requested to be afforded a Board hearing in February 2011.  However, in May 2011 his representative notified the Board that he was not able to attend the hearing due to his age and poor health.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left eye disability was not manifest during service and is unrelated to service.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board acknowledges that in a March 2016 VA Form 646, the Veteran's representative stated that it appeared that the service treatment records (STRs) were incomplete and only included dental records.  However, on further review it appears that the STRs are in fact complete and include clinical notes, as well as entrance and separation examinations.

The Board also acknowledges that in a July 2011 statement, the representative stated that it was possible that the Veteran's fall from the bridge of a naval vessel was documented in the ship's logs.  In October 2011 correspondence, the RO requested the Veteran provide a 60-day time period during which the injury occurred so that the ship's logs could be requested.  However, that same month the Veteran replied that he was unable to recall the 60-day time period.  In this regard, as will be explained in further detail below, on July 2012 VA examination, the examiner opined that the described trauma could not anatomically cause the claimed nerve damage.  Accordingly, the Board finds that the lack of the Veteran's ship logs is not detrimental to the Veteran's claim.

As previously mentioned, in July 2012 a VA medical examination and opinion were obtained to address the etiology of the Veteran's claimed disability.  The Board finds the examining optometrist considered the evidence of record and the reported history of the Veteran and conducted thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the VA examination in this case is adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a left eye disability that is related to his service.  He contends that he sustained an injury to his left eye after falling 20 feet from the bridge of the USS Cleveland to the main deck.  See, March 2012 VA Form 646.

The Veteran's STRs are void of findings, complaints, symptoms, or any diagnoses related to a left eye disability.  These records include a February 1946 separation examination which indicates a normal head and face and normal eyes including 20/20 vision.  There was no evidence of disease or anatomical defects.

Post-service, private treatment records dated from November 1988 to June 2009 include a November 1988 report which indicates a 40-year history of a fall from 20 feet during which he hit the left of his head.  Left eye vision was 20/15 at that time.

A January 2010 report indicates that the Veteran presented with a history of a laceration of the left brow and a residual scar.  Over the years, the upper left lid had dropped and interfered with his vision.  The assessment included left brow laceration during service.  Records indicate a history of ptosis since November 1988 when he presented for care.

On July 2012 VA eye conditions Disability Benefits Questionnaire examination, the Veteran presented with a history of what he contends is a loss of superior field of vision due to ptosis of the left eye caused by damage incurred to the left brow from a fall from the bridge deck of the USS Cleveland in 1943/1944.  He stated that his nose was broken from the fall as well.  However, a review of the claims file did not indicate evidence of the claimed injuries or treatment of the same.  He noted diagnoses of bilateral primary open angle glaucoma, since 1998; pseudophakia, since 2009; and ptosis, since 1997.

The examiner indicated that the Veteran had ptosis of the lids.  He stated that the ptosis was both bilateral and equal and was accompanied by other senile changes common to the upper eyelids.  

The examiner noted that the Veteran had a diagnosis and/or finding of bilateral ptosis on at least 10 appointments from 2003 to 2010 with a mention of ptosis left eye greater than the right eye.  He opined that if the ptosis was traumatic in nature rather than senile, the difference should be striking and would be recorded in the record.  Additionally, the diagnosis of glaucoma allowed for a long history of visual fields over that same time period which indicated bilateral and equal visual field defects in both eyes.  This is again suggestive of normal bilateral aging changes.  Similar findings in records dated in 1992 reflect a diagnosis of bilateral ptosis and there is nothing on examination suggestive of asymmetry of the ptosis.
The examiner indicated that he found no evidence of the claimed trauma in the claims file.  Finally, he explained that the trauma could not anatomically cause the claimed nerve damage, as put forth by the Veteran, as muscle innervated for lid retraction comes via the superior oculomotor nerve which travels within the orbit and is not exposed or vulnerable at the globe at the claimed trauma location.  He opined that the ptosis of the left eye was not related to the claimed trauma. 

The Board has considered the January 2010 private medical report which includes an assessment included left brow laceration during service.  To the extent that the private medical provider related the Veteran's lacerated left brow to his service, this provider supplied a bare conclusion which is not supported by a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348  (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board finds that the claim must be denied.

In this case, the STRs are void of any diagnoses of, or treatment for, a left eye laceration (or broken nose which he contends occurred during the same accident).  Moreover, there is no competent medical evidence to show that the Veteran has a currently diagnosed left eye disability that is related to his service.

The Board has taken the contention that the Veteran's claimed disability was caused by his service seriously.  In this regard, the Board finds that the July 2012 VA examination and medical opinion provide highly probative evidence against this claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining optometrist concluded that the Veteran's left eye disability was not related to his service.  The examining optometrist provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a left eye disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a left eyelid injury and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for residuals of a left eyelid injury is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


